Exhibit 10.2

 

Consulting and Subscription Agreement

 

THIS CONSULTING AND SUBSCRIPTION AGREEMENT (the “Agreement”) entered into as of
September 16, 2004, by and between E Med Future, Inc., a Nevada corporation (the
“Company”), and Patrick Downs (“Consultant”),

 

RECITALS:

 

A. Consultant possesses certain experience, knowledge and expertise related to
the Company, its business operations, manufacturing, strategy and/or regulatory
requirements.

 

B. The Consultant has agreed to perform consulting services as an independent
contractor for the Company and a subsidiary of the Company over the next two
year period as defined in this contract.

 

C. Consultant has indicated to the Company a desire and willingness to accept
stock of the Company for Consultant’s services upon the terms and conditions set
forth below.

 

Accordingly, in consideration of the foregoing premises and the mutual
covenants, promises and representations contained herein, the parties hereby
agree as follows:

 

1. Engagement. The Company hereby engages Consultant, and Consultant does hereby
accept the engagement, to render advice and assistance with respect to
development of a manufacturing facility in Pakistan, whereby the cost of the
company’s product can be reduced by 50% and other services as the Company and
Consultant may define, by agreement, from time to time.

 

2. Duties. Consultant’s duties hereunder shall require Consultant to be
available at the reasonable request of the Company to render advice and
assistance, in the areas of strategic planning and regulatory assistance and
other matters within Consultant’s expertise.

 

3. Subscription for Shares. Consultant understands that the issuance of the
Company’s shares of common stock (the “Shares”) is intended to be exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), by virtue of §§ 3(b) and 4(2) of the Securities Act, and Consultant
represents and warrants that:

 

(a) Consultant has been advised that the Shares have not been registered under
the Securities Act and, therefore, cannot be resold unless they are registered
under the Securities Act or unless an exemption from registration is available.
The company intends to register the shares on form S-8. Consultant is aware that
only a limited market exists for the resale of the Shares, that Consultant may
be required to hold the Shares indefinitely. Consultant is purchasing the Shares
for Consultant’s own account for investment and not with a view to, or for
resale in connection with, the distribution thereof, and Consultant has no
present intention of



--------------------------------------------------------------------------------

distributing or reselling the Consultant’s Shares. Consultant represents and
warrants that he has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of such investment
and is able to bear the economic risk of such investment.

 

(b) Consultant has made a complete and thorough investigation of the affairs and
prospects of the Company and has had a reasonable opportunity to ask questions
of and receive answers from a person or persons acting on behalf of the Company
concerning this subscription and all such questions have been answered to the
full satisfaction of Consultant.

 

(c) Consultant acknowledges that the Company is entering into this Agreement in
reliance upon Consultant’s representations and warranties in this Agreement,
including, without limitation, those set forth in this Section.

 

4. Compensation. The Company agrees to pay to Consultant, as full compensation
for Consultant’s availability, labors, efforts, services, covenants and
agreements provided herein, consulting fees in the amount of 2,000,000 Shares.
The shares will be issued upon signing of this contract, but will be considered
prepaid compensation to be earned in equal installments over the next 24 months.

 

5. Independent Contractor. The parties mutually acknowledge that Consultant is
not an employee of the Company for any purpose whatsoever, but is and shall be
at all times an independent contractor. The Company shall not have control over
Consultant as to the location of Consultant’s place of business, the employment
of personnel, or the manner or means of the performance of his duties and
responsibilities hereunder (except as specifically provided in this Agreement).
As an independent contractor, all expenses for the operation of Consultant’s
activities, including without limitation, insurance, employees (including the
withholding and payment of all applicable taxes with respect to employees),
office rent, supplies, telephone, facsimile and taxes shall be borne by
Consultant.

 

6. Covenants of Consultant. Consultant acknowledges that the work which
Consultant may perform may provide Consultant with access to confidential
information belonging to the Company in connection with the performance by
Consultant of Consultant’s duties pursuant to this Agreement, and that the
Company would not enter into this Agreement but for the covenants of Consultant
contained in this paragraph. Accordingly, Consultant covenants and agrees to
receive all confidential information of the Company in strict confidence and to
take all reasonable steps to guard against unauthorized disclosure or
dissemination of the confidential information.

 

7. Acknowledgement of the Company. The Company acknowledges that the
availability of the Consultant to provide services hereunder is of particular
value to the Company and further acknowledges that the amounts due Consultant
hereunder are, in all events, payable to Consultant without regard to the
number, volume or duration of the services actually performed or time actually
expended by Consultant during the term of this Agreement.

 

2



--------------------------------------------------------------------------------

8. Termination. Upon instruction by the Company: (i) Consultant shall
immediately thereupon cease and desist from acting on behalf of the Company in
any manner whatsoever; and (ii) Consultant shall return to the Company any
documents, forms, written information, or other data provided by the Company to
Consultant during the course and operation of this Agreement, including both
confidential information and information which is not confidential.

 

9. Assignment. This Agreement is a personal services contract and it is
expressly agreed that the rights and interests of Consultant and the Company
hereunder may not be sold, transferred, assigned, pledged or hypothecated.

 

10. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

11. Governing Law. This Agreement and all provisions hereunder shall be governed
by and construed in accordance with the substantive law of the State of Ohio.

 

12. Amendment. This Agreement may not be changed orally, but may be amended,
superseded, cancelled or modified, and the terms hereof may be waived, only by
an instrument in writing signed by each of the parties, or, in the case of a
waiver, signed by the party against whom enforcement of such waiver is being
sought.

 

13. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Company and Consultant with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect thereof.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
date first set forth above.

 

 

E MED FUTURE, INC.

By

 

/s/ D. Dane Donohue

--------------------------------------------------------------------------------

    D. Dane Donohue, Executive Vice President    

/s/ Patrick Downs

--------------------------------------------------------------------------------

    Patrick Downs

 

3